Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed 2/16/22 has been entered and fully considered.
Claims 1-5, 7-9, 11, 14 and 18-20 have been amended.
Claims 6, 12 and 16-17 have been cancelled.
Summary
Applicant’s arguments see pages 2-6, filed 2/16/22, with respect to claims 1-5, 7-11, 13-15, and 18-24 have been fully considered and are persuasive.  The 103 rejection of claims 1-5, 7-11, 13-15, and 18-24 have been withdrawn.
Claims 1-5, 7-11, 13-15, and 18-24 are pending and have been considered.
Reasons for Allowance
Claims 1-5, 7-11, 13-15, and 18-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is set forth on the PTO-892 and/or PTO-1449.  The claims are allowable because the prior art fails to teach or suggest Applicant’s invention as claimed, 
specifically the combination of a wooden wick for use in a wax candle, the wooden wick comprising: (a) a planar strip of wood having each of a first predetermined length, a first predetermined width, and a first predetermined thickness; and (b) a secondary planar member having each of a second predetermined length, a second predetermined width, and a second predetermined thickness; 

	DELCOTTO ET AL. (US PG PUB 20200208079) is the closest prior art that teaches:
DELCOTTO teaches in the abstract a wooden wick for use in a wax candle comprising a strip of a predetermined wood (planar strip of wood) having each of a first predetermined length, a first predetermined width and a first predetermined thickness. Such wick further includes a wood booster member (secondary planar member) having each of a second predetermined length, a second predetermined width and a second predetermined thickness adhered to the strip of wood.
	However, DELCOTTO differs from the claimed invention in that DELCOTTO does not disclose or suggest the claimed invention.
In other words, the wicks in each of claims 1, 9, and 14 have two components (planar strip/strip of wood and secondary planar member/booster member), at least one of which comprises a wood with a figured grain.; which is outside the scope of DELCOTTO.
Therefore, any combination of DELCOTTO fails to disclose or suggest Applicant’s claimed invention recited in claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771



/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771